Title: To Alexander Hamilton from Aaron Ogden, 19 April 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town April 19. 1799
          
          In consequence of the reference made to me in your favor of the 15th. instant, I have directed, that the paymaster do immediately proceed in the distribution of the Bounty-money, and the monies on account of pay, which he has received, among the company Officers, at the rendezvous of the respective sub districts, to which they are, respectively, assigned; and that the recruiting should commence in each sub-district, as soon as the money should be so received, without waiting for cloathing or further order—having judged it, most adviseable, in the peculiar circumstances of this circle, not to send the cloathing to the respective recruiting rendezvous, for distribution.
          The paymaster will begin his payments, at New Castle, in Delaware State, on Saturday the 20th. instant, and will continue his circuit, untill he ends this business, at Wyoming in Pensylvania, on the 15th. of May next—
          In the substitution of Elizabeth-Town for the regimental rendezvous, you have done me a great favor, which shall always have my grateful acknowledgements—That the service may receive no injury on this account, shall be constantly the object of my most special attention.
          I shall make enquiry from Colo. Rhea, for the contractor of the sub-district, which has not been forwarded to you, and of which, Woodberry is the rendezvous town, and shall attend to all the necessary arrangements without delay.
          I have the honor, to be, Sir, yours most respectfully
          
            Aaron Ogden
          
        